Citation Nr: 9926778	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-11 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches with myofascial pain syndrome, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for HIV infection, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to August 
1989 and from March 1993 to March 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO assigned a 
10 percent disability evaluation for migraine headaches with 
myofascial pain syndrome and a noncompensable evaluation for 
HIV infection.  In a February 1998 rating decision, the RO 
granted a 10 percent disability evaluation for HIV infection.  
In a June 1998 rating decision, the RO granted a 30 percent 
disability evaluation for migraine headaches with myofascial 
pain syndrome.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Migraine with myofascial pain syndrome is manifested by 
frequent prostrating attacks resulting in severe economic 
incapability.

2.  HIV infection is currently manifested by CD4 count of 
between 350 and 850 and no opportunistic infections.


CONCLUSIONS OF LAW

1.  Migraine with myofascial pain syndrome is 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 8100 (1998).

2.  HIV infection is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6351 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his HIV infection is worse than 
the 10 percent evaluation contemplates and that migraine 
headaches with myofascial pain syndrome is worse than the 
30 percent evaluation contemplates.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for migraine headaches with myofascial 
pain syndrome and HIV infection are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
plausible claims.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

The Board notes that following the appellant's prior service 
from 1980 to 1989, service connection was granted for HIV 
infection with lymphadenopathy complicated by exacerbations 
of migraine headaches and mixed myofascial pain syndrome in 
an October 1989 rating decision and assigned a 60 percent 
evaluation.  The appellant reentered service in March 1993.  
Although in the September 1997 rating decision, the RO stated 
that it was reducing the appellant's disability evaluation 
from 60 percent to a combined evaluation of 10 percent, this 
is not a "restoration" case, as the appellant's reentering 
service changed his status by operation of law, and the 
60 percent evaluation was no longer in effect.  The 
provisions of 38 C.F.R. § 3.105(e) were not applicable 
because there was not a reduction in compensation being paid. 

In the September 1997 rating decision, the RO reclassified 
the disability as two, separate disabilities: (1) migraine 
headaches with myofascial pain syndrome and (2) HIV 
infection.  As stated above, in the September 1997 rating 
decision, the RO assigned a noncompensable evaluation to HIV 
infection and a 10 percent evaluation for migraine headaches 
with myofascial pain syndrome.  In a February 1998 rating 
decision, the RO assigned a 10 percent evaluation to HIV 
infection, and in a June 1998 rating decision, the RO 
assigned a 30 percent evaluation for migraine headaches with 
myofascial pain syndrome.  The appellant has stated that he 
wants higher evaluations for both his service-connected 
disabilities.

Service medical records from the appellant's second period of 
service reveal that he had numerous complaints in service of 
migraine headaches.  In June 1993, he complained of having 
headaches that lasted two to three days.  He stated that he 
would sometimes end up in the emergency room when they were 
severe enough.  At that time, his symptoms included nausea, 
but no vomiting.  In October 1993, the appellant complained 
of headaches with nausea and vomiting for one day.  In 
November 1993, it was noted that the appellant was having 
migraine headaches two to three times per month, which were 
usually severe.  The examiner entered an impression of 
migraine headaches, fair control.  In April 1994, it was 
noted that the appellant had a migraine headache, and that he 
had had one about one month prior.  In December 1994, the 
appellant was seen for follow-up.  The examiner noted that 
the appellant had not had a severe headache for two months.  
The impression was migraine headaches, doing well.

In March 1996, the appellant was seen because of severe 
migraine headaches.  The examiner reported that the appellant 
had daily to every-other-day headaches that consisted of 
moderate to severe throbbing head pain associated with 
photophobia, nausea, and often vomiting.  The examiner stated 
that the appellant frequently missed work due to headaches 
and that his headaches had been treated with numerous 
medications.  The appellant reported that he often went to 
the emergency room for treatment of his headaches about one 
to two times per month.  The examiner stated that the 
appellant was currently unable to perform his military 
occupational specialty due to the frequent, severe headaches.  
The final diagnosis was migraine headaches, severe, 
unresponsive to medical therapy.  In a March 1996 medical 
evaluation report, it was noted that the appellant's CD4 
count was 845 in 1984, when the appellant was first diagnosis 
with HIV infection.  It was noted that his most recent HIV 
staging in March 1996 revealed a CD4 count of 460.  The 
examiner stated that the appellant had been stable over the 
last 10 years and considered a slow progresser but that he 
now showed signs of progressive decline of his CD4 count in 
the last 12 months.  The examiner recommended anti-retroviral 
therapy.

In November 1996, the appellant reported drowsiness and 
fatigue.  He stated that he was sleeping more than usual.  He 
was eating small meals more often.  He reported that his 
headaches continued.  The examiner entered an assessment that 
the appellant's HIV infection was stable and improved and 
that migraine headaches were an ongoing problem.  In January 
1997, it was noted that the appellant was adjusting well to 
the HIV disease process.  The appellant denied having any 
problems or concerns at that time related to his HIV status.  
The examiner noted that the appellant looked healthy.  During 
1996, the appellant had CD4 counts of between 375 and 845.  
During the latter half of 1996, he had CD4 counts of between 
464 and 766.

The appellant underwent a VA examination in June 1997.  The 
appellant reported that his positive HIV status was 
discovered in 1984 and that from 1984 to 1995, he did not 
receive any treatment for HIV.  He stated that he was placed 
on protease inhibitor in 1995 as prophylaxis for AIDS and 
that he had been on that medication until the prior month.  
Since that time, he had not been on any medication for his 
HIV status.  The appellant reported that he had been 
asymptomatic.  The VA examiner stated that the appellant 
admitted to bilateral neck lymph nodes, as well as right arm 
lymph node enlargement, and that it had been like this 1984 
and had not changed in size, shape, structure, consistency, 
or symptoms.  The appellant denied any opportunistic 
infections secondary to AIDS.

The appellant reported that he got occipital headaches in the 
midline, which at times would come forward and would be 
associated with some olfactory, as well as systemic symptoms, 
irritability, nausea, and vomiting.  He reported that his 
last migraine attack was in January 1997 with 
hospitalization.  The appellant stated that he got these 
symptoms of headaches, etc., about one to two times per 
month.  He reported that his symptoms were gradually getting 
worse over the last five years.

The VA examiner stated that the appellant was HIV positive 
and had no history of opportunistic infection and that the 
appellant's HIV status was stable, noting that it had been 
quiescent over the last 13 years.  He stated that the 
appellant had very nonspecific, small adenopathy without any 
tenderness or affecting his ability to function.  The VA 
examiner stated that he could not establish any relationship 
between nonspecific mildly palpable adenopathy to the 
exacerbation of the migraine headaches and mixed myofascial 
pain syndrome.  Specifically, he stated that it would be very 
unlikely that the appellant's HIV status had anything to do 
with exacerbations of the migraine headaches and myofascial 
pain syndrome.  

In an April 1998 letter, Dr. Conrad Freeman entered diagnoses 
of cervical myofascitis and cervical brachial syndrome and 
that the symptoms included migraine headaches of four to five 
per month.  In a May 1998 letter, Dr. David Rimland stated 
that the appellant had become a client of the Infectious 
Disease Clinic.  Dr. Rimland noted that the appellant had had 
no history of opportunistic infections related to his 
positive HIV status and that his last CD4 count was 557.  He 
stated that the appellant had three to four watery stools per 
day, which he stated was probably related to antiretroviral 
therapy treatment and that the appellant had two to three 
migraine headaches per week.

In a July 1998 letter, a former employer, [redacted], 
stated that the appellant had worked at Circuit City from 
April 1997 to April 1998 and that the appellant had done his 
job well.  She stated that due to the frequent absences which 
had caused difficulties in scheduling, his position had to be 
terminated.  Ms. [redacted] stated that the appellant would miss 
scheduled work days about six or seven times a month and that 
at times he would miss one full week, with notice from his 
physician, due to migraine headaches.  She stated that such 
resulted in other employees having to cover the appellant's 
shifts.  

In a July 1998 letter, a former employer, Dr. [redacted], 
stated that the appellant was a dental assistant from May 
1998 to July 1998 and that due to continuous absences and 
tardiness, he had to be released from this position.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  


I.  Migraine with myofascial pain syndrome

Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 8100 (1998).  A 30 percent evaluation requires more 
frequent prostrating attacks (about once a month), and a 50 
percent rating requires very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Id.  

The Board notes that the appellant stated that an evaluation 
in excess of 10 percent was warranted for his migraine with 
myofascial pain syndrome.  He was correct in that the RO 
granted a 30 percent evaluation.  The appellant has stated 
that he is seeking an evaluation in excess of 30 percent.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 50 percent evaluation for 
migraine with myofascial pain syndrome.  The appellant 
complained of numerous migraine headaches in service, for 
which he sought treatment at times at the emergency room.  
His symptoms included nausea, vomiting, and photophobia at 
times.  In March 1996, the examiner noted that the appellant 
had missed work due to his migraine headaches and that the 
appellant was unable to perform his military occupational 
specialty due to the frequent, severe headaches.  In November 
1996, the examiner noted that migraine headaches were an 
ongoing problem.  The inservice manifestations tend to 
support frequency of migraine and the economic impact of the 
migraine.  

In June 1997, the appellant stated that he would get 
headaches with associated irritability, nausea, and vomiting.  
He reported that his last attack was in January 1997 with 
hospitalization.  He stated that he got headaches with the 
described symptoms about one to two times per month.  He 
reported that his symptoms had gotten worse over the last 
five years.  In April 1998, Dr. Freeman stated that the 
appellant had four to five migraine headaches per month.  In 
May 1998, Dr. Rimland stated that the appellant had two to 
three migraine headaches per week.  In July 1998, Ms. [redacted] 
stated that the appellant's position at Circuit City had been 
terminated due to his frequent absences because of migraine 
headaches.  The Board finds that, overall, the appellant's 
disability picture is that frequent migraine resulting in 
significant economic impact.  In 1996, it was established 
that the migraine was severe and unresponsive to medical 
therapy.  The Board concludes that the inservice and post 
service manifestations are not significantly different and 
any doubt is resolved in favor of the appellant.

Clearly, there is a conflict in the record regarding the 
frequency of the attacks.  However, the Board has elected to 
review the service medical records in addition to the post 
service records.  Despite varying reports of frequency, we 
are left with the conclusion that on average, the attacks are 
very frequent, result in significant economic impairment 
requiring job changes and that the disorder more closely 
reflects the criteria for the next higher evaluation.  
Therefore, the maximum evaluation for migraine is assigned.

II.  HIV infection

A noncompensable evaluation is warranted HIV infection is 
asymptomatic, following initial diagnosis of HIV infection, 
with or without lymphadenopathy or has a decreased T4 cell 
count.  38 C.F.R. Part 4, Diagnostic Code 6351.  A 10 percent 
evaluation is warranted following development of definite 
medical symptoms, T4 cell of 200 or more and less than 500, 
and on approved medications, or; with evidence of depression 
or memory loss with employment limitations.  Id.  A 30 
percent evaluation is warranted with recurrent constitutional 
symptoms, intermittent diarrhea, and on approved medication, 
or; minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.  Id.  Refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AIDS-
related opportunistic infection or neoplasm will be assigned 
a 60 percent evaluation.  Id.  Finally, AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions warrants a 100 percent evaluation.  
Id.

The Board notes that the appellant stated that an evaluation 
in excess of 0 percent was warranted for his HIV infection.  
He was correct in that the RO granted a 10 percent 
evaluation.  The appellant has stated that he is seeking an 
evaluation in excess of 10 percent.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of it is against an increased 
evaluation for HIV infection.  During the appellant's second 
period of service, he had CD4 counts of between 375 and 845.  
In March 1996, an examiner noted that the appellant's CD4 
counts had slowly decreased in the last 12 months.  His CD4 
counts during 1996 ranted from 375 to 845.  In November 1996, 
it was noted that the appellant's HIV infection was stable.  
In January 1997, the appellant denied having any problems or 
concerns as to his HIV status.  The examiner noted that the 
appellant was adjusting well to the HIV disease process and 
that the appellant looked healthy.

In March 1997, the appellant reported that he had been on 
prophylactics for AIDS and that recently he had stopped, but 
noted that he had been asymptomatic.  He denied any 
opportunistic infections secondary to AIDS.  The VA examiner 
stated that the appellant's HIV status was stable and had 
been quiescent over the last 13 years.  In May 1998, Dr. 
Rimland stated that the appellant had no opportunistic 
infections related to HIV status and that the last CD4 count 
was 557.  Dr. Rimland noted that the appellant had three to 
four watery stools per day, which was probably related to 
antiretroviral therapy treatment.  The Board finds that such 
evidence is indicative of no more than a 10 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 6351.

An evaluation in excess of 10 percent is not warranted.  The 
appellant and medical professionals have stated that the 
appellant has not had any opportunistic infections related to 
his HIV status.  The Board is aware that in March 1996, an 
examiner noted that the appellant's CD4 count had been slowly 
going down over the last 12 months; however, the examiner did 
not report findings of opportunistic infection.  
Additionally, following the March 1996 medical opinion, it 
was noted that the appellant's HIV status was stable.  In 
June 1997, the appellant stated that he had been asymptomatic 
as to his HIV status.  The evidence has not established that 
the appellant has recurrent constitutional symptoms related 
to his HIV status.  Neither the appellant nor medical 
professionals have reported recurrent constitutional 
symptoms.  The appellant's CD4 count (also known as T4 cell 
count) has never been shown to be less than 200.  In fact, 
all of them have been far greater than 300.  His most recent 
CD4 count reported in May 1998 was 557.

Further, there has been no diagnosis of Hairy Cell 
Leukoplakia nor Oral Candidiasis.  Although Dr. Rimland 
stated that the appellant was having watery stools because of 
medication he was on for his HIV infection, that alone would 
not warrant a 30 percent evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 6351.  A 60 percent or a 100 percent 
evaluation would not be warranted, as the evidence has not 
established that the appellant has developed the AIDS-related 
opportunistic infection.  As stated above, the appellant and 
medical professionals have established that the appellant has 
had no AIDS-related opportunistic infection.

The appellant is competent to report his symptoms; however, 
to the extent that he has alleged that his HIV infection 
warrants a higher evaluation, the medical findings do not 
support his contentions for an evaluation in excess of 10 
percent.  The appellant has admitted that he has had no 
opportunistic infections.  At the June 1997 VA examination, 
the appellant stated that he was asymptomatic as to his HIV 
status.  Taking the appellant's contentions into account, an 
evaluation in excess of 10 percent for HIV infection is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
Accordingly, the appellant's service-connected HIV infection 
is no more than 10 percent disabling.



ORDER

A 50 percent evaluation for migraine with myofascial pain 
syndrome is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  An increased 
evaluation for HIV infection is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

